Citation Nr: 1450484	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-47 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014 the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the claims file.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has erectile dysfunction that is etiologically related to his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that his erectile dysfunction is the result of his service-connected PTSD, prostate cancer, diabetes, or medications he is prescribed for his service-connected disabilities.

A review of the post-service medical treatment records shows that the Veteran has a diagnosis of erectile dysfunction.  Treatment records and VA examinations are inconsistent in reporting the original date of the diagnosis.

An April 2010 VA examination noted that the diagnosis was in 2008, which was before his diagnosis of prostate cancer but after his diagnosis of diabetes mellitus.

However, a December 2004 VA examination noted that the Veteran's diagnosis of erectile dysfunction predated his diagnosis of diabetes mellitus by approximately 2 to 3 years.

The December 2004 VA examiner opined that even if the Veteran's diagnosis of erectile dysfunction pre-dated his service-connected diabetes, the erectile dysfunction was "as likely as not aggravated thereby."

The Board gives the Veteran the benefit of the doubt and finds that entitlement to service connection for erectile dysfunction is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Further development of this case is simply not warranted.   

ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


